Citation Nr: 1454743	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  13 03-164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from October 1976 to February 1977, as well as three years and four months of prior active service, reportedly from June 1967 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a left knee disability.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is in the Veteran's file. 

In July 2013, the Board remanded the case for further development.  A new VA medical opinion was obtained, but in April 2014 the Board found it to be insufficient and remanded the case again.


FINDING OF FACT

The Veteran's left knee disability is not causally related to active duty service or his service-connected lumbar spine disability, and it was not aggravated by his service-connected lumbar back disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of December 2010 satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a November 2014 supplemental statement of the case.  

VA medical treatment records and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

Service treatment records for the period of October 1976 to February 1977 have been obtained.

The Board acknowledges that VA was unable to obtain service treatment records for the period he reportedly served from June 1967 to October 1970.  Where service records have been lost or destroyed through no fault of the veteran, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.   Case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

VA examinations were conducted or opinions were obtained in August 1994, January 2011, August 2013, June 2014, and November 2014.  

In July 2013, the Board remanded the case for another VA medical opinion to address whether the Veteran's left knee disability could be secondary to his service-connected lumbar spine disability.  The Board found that the January 2011 VA examination report did not provide an opinion on secondary-service connection, but it did not otherwise say that this examination was inadequate.

An April 2014 Board remand concluded that the August 2013 VA medical opinion was inadequate because it failed to follow Board directives.  The examiner did not provide an opinion on service connection for a left knee disability, assuming as fact that the Veteran's left knee was injured in service.  The examiner also did not comment on the effect his antalgic gait has on his left knee disability.

There is no indication in the record that any other VA examinations are inadequate for rating purposes.  The examination reports allow the Board to make a fully informed determination as to whether service connection for a left knee disability is warranted.

There is no indication that any additional evidence is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  







Service Connection

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for disabilities which are secondary to already service-connected disabilities, either because they are proximately due to or the result of a service-connected disease or injury, or they are worsened as the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377. When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts

The Veteran's service treatment records for the period of October 1976 to February 1977 are silent as to any complaints of or treatments for a left knee problem.  As discussed above, VA could not obtain service treatment records for the reported period of service from June 1967 to October 1970.

In August 1994 the Veteran underwent a VA examination.  He reported that while in the military he had a car accident.  Both knees were bruised but he was not hospitalized and there was no further treatment.  X-rays of the left knee revealed some osteoarthritic changes in the inferior border of the left patella.  The examiner diagnosed minimal osteoarthritis of the left patella.  He provided no etiological opinion.

In February 2010 VA treatment records, the Veteran denied any recent injury to his knee.  He stated that his left knee arthritis causes pain, for which he had received a steroid injection.

The Veteran underwent a VA examination in January 2011.  The examiner noted that x-rays were taken in February 2010 which demonstrated minor degenerative changes of the left knee.  

The examiner diagnosed the Veteran with a left knee strain with mild degenerative changes on x-ray.  He stated that service treatment records do not contain a subjective or objective finding regarding a left knee disability.  The examiner  concluded that the left knee disability is not related to the service-connected lumbar back disability because there are no radicular symptoms/weaknesses or knee instability and there is no literature of acquiring chronic knee pain from a lumbar strain.

In August 2012, the Veteran submitted a letter alleging that his left knee pain started when he fell during training exercises while serving in the Army at Ft. Bliss, El Paso, Texas.

In June 2013, the Veteran appeared in a hearing before the undersigned Veterans Law Judge.  The Veteran explained that he incurred two knee injuries in service.  In his first tour, for which VA does not have service treatment records, he got into a car accident in Busan, South Korea, and both knees were injured by the handlebars [sic] that broke loose.  He injured his knee again after he reentered service when he tripped during a training exercise in Fort Bliss, El Paso, Texas.  He said he did not receive treatment for this injury.

The Veteran underwent another VA examination in August 2013.  While the examination report provided several negative nexus opinions, the Board found the report to be inadequate and it will not be considered.

In June 2014, a new VA medical opinion was provided in which the doctor concluded that the Veteran's left knee disability is less likely than not proximately due to or the result of the Veteran's active service and was not related to the service-connected lumbar spine disability.  This opinion was returned to the doctor for additional development.

The doctor reviewed the evidence of record and conducted a telephone interview with the Veteran.  He then provided several conclusions in an October 2014 addendum.

First, the Veteran's left knee disability is less likely than not incurred in or caused by the claimed in-service injury.  The doctor reached this conclusion because service treatment records and civilian medical records immediately after discharge from service were silent as to any knee disabilities.  He further explained that, even if it was conceded that the Veteran did, in fact, injure his left knee in service, it is less likely than not that the Veteran's current degenerative joint disease is related.  This is because current examinations reveal only minimal degenerative joint disease, and this is likely related to the Veteran's age and degenerative process.  If the initial onset of the degenerative joint disease stemmed from active service it would, by now, be more severe.

Second, the Veteran's left knee disability is less likely than not due to the Veteran's service connected back disability.  The doctor reasoned that there is no medical literature establishing a relationship between peripheral degenerative joint disease and a lumbar strain.  Prior VA examinations revealed normal gait, meaning that the Veteran did not have abnormal or antalgic gait when his left knee symptoms started in the late 1980s.

Third, the Veteran's left knee disability is not aggravated beyond its natural progression by his service-connected lumbar back condition.  The examinations revealed no obvious clinical signs of degenerative joint disease, and x-rays revealed only minimal degenerative changes, likely related to the Veteran's age and the degenerative process.  The doctor reiterated that the Veteran did not have an abnormal or antalgic gait in the late 1980s when his knee symptoms appeared, and since having an antalgic gait for the past 3 or 4 years there have been no signs that it has aggravated the left knee degenerative joint disease.

Analysis

Medical treatment records demonstrate that the Veteran is currently diagnosed with degenerative joint disease in his left knee.  The current disability criterion is met.

The Veteran alleges that he twice injured his left knee in service.  The first time was due to a car accident in South Korea, and the second time was an untreated trip and fall accident at Fort Bliss.  As there is no evidence to the contrary, the Board finds that the Veteran did injure his left knee in service.  The in-service incurrence criterion is met.

There are several negative nexus opinions and no positive nexus opinions regarding any relationship between the current knee disability and service; the most recent October 2014 VA opinion accepting as fact that there was a left knee injury during service.  Additionally the only evidence regarding the possibility that the service-connected lumbar spine disability aggravated the knee disability is, likewise, negative.


The Veteran is not competent to identify the etiology of his left knee degenerative joint disease, as such requires special medical knowledge or training which he is not shown to possess.  See Jandreau, 492 F.3d at 1377 n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, his statements regarding a nexus are of no probative value.

There is no competent evidence of record to support direct service connection or secondary service connection.

The preponderance of the evidence is against the claim for entitlement to service connection for a left knee disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a left knee disability is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


